

 S4209 ENR: Protecting Nonprofits from Catastrophic Cash Flow Strain Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 4209IN THE SENATE OF THE UNITED STATESAN ACTTo amend title IX of the Social Security Act to improve emergency unemployment relief for governmental entities and nonprofit organizations.1.Short titleThis Act may be cited as the Protecting Nonprofits from Catastrophic Cash Flow Strain Act of 2020.2.Improving emergency unemployment relief for governmental entities and nonprofit organizations(a)In generalSection 903(i)(1) of the Social Security Act (42 U.S.C. 1103(i)(1)) is amended—(1)in subparagraph (A), by striking during and inserting with respect to;(2)in subparagraph (B), by striking 3309(a)(1) and inserting 3309(a); and(3)by striking subparagraph (C) and inserting the following new subparagraph:(C)Notwithstanding any other provision of law, funds transferred to the account of a State under subparagraph (A) shall be used exclusively to reduce the amounts required to be paid in lieu of contributions into the State unemployment fund pursuant to such section by governmental entities and other organizations described in section 3309(a) of such Code.. (b)Effective date(1)In generalSubject to paragraph (2), the amendments made by subsection (a) shall take effect as if included in the enactment of section 2103 of the Relief for Workers Affected by Coronavirus Act (contained in subtitle A of title II of division A of the CARES Act (Public Law 116–136)). (2)Application to weeks prior to enactmentFor weeks of unemployment that occurred after March 12, 2020, and prior to the date of enactment of this section, States may—(A)issue reimbursements in accordance with section 903(i)(1)(C) of the Social Security Act, as in effect prior to the date of enactment of this section; or (B)reduce the amounts required to be paid in accordance with such section 903(i)(1)(C), as amended by subsection (a).Speaker of the House of RepresentativesVice President of the United States and President of the Senate